Exhibit 10.1

 

CONVERSION AND TERMINATION AGREEMENT

 

THIS CONVERSION AND TERMINATION AGREEMENT (this “Agreement”) is made as of the
10th day of November, 2005, by and between ON Semiconductor Corporation, a
Delaware corporation (the “Company”), and TPG ON Holdings LLC, a Delaware
limited liability company (“TPG” or the “Investor”).

 

RECITALS

 

WHEREAS, the Company and the Investor are parties to an Investment Agreement,
dated as of September 7, 2001 (the “Investment Agreement”), pursuant to which
the Investor purchased from the Company 10,000 shares of the Company’s Series A
Cumulative Convertible Preferred Stock (the “Preferred Stock”), with a stated
value of $10,000 per share (the “Stated Value”) and having the rights,
preferences, privileges and restrictions set forth in the Certificate of
Designations relating to the Preferred Stock (as amended as of the date hereof,
the “Certificate of Designations”);

 

WHEREAS, pursuant to Section VIII of the Certificate of Designations, each share
of Preferred Stock may be converted, at the option of the holder, into that
number of fully paid and nonassessable shares of Common Stock equal to the
quotient of (i) the sum of (A) the Stated Value plus (B) all unpaid dividends
accumulated on such share of Preferred Stock to the Conversion Date whether or
not such dividends have been declared ((A) and (B) collectively, the
“Accumulated Value”), divided by (ii) the Conversion Price in effect on the
Conversion Date;

 

WHEREAS, subject to and upon the terms and conditions of this Agreement, the
Investor has agreed to convert all outstanding shares of Preferred Stock into
49,364,080 shares of Common Stock (the “Conversion Shares”) on and as of the
date hereof (the “Conversion Date”) in accordance with Section VIII of the
Certificate of Designations and, simultaneously with the execution and delivery
hereof, has submitted a notice of conversion of the Preferred Stock in the form
of Exhibit A hereto and delivered to the Company the certificate(s) representing
all outstanding shares of Preferred Stock;

 

WHEREAS, as an inducement to the Investor agreeing to the conversion of the
Preferred Stock, the Investor has required that the Company agree, and the
Company has agreed, to issue to the Investor an additional 3,949,126 shares of
Common Stock on the Conversion Date (the “Inducement Shares”), which number of
shares is equal to 8% of the Conversion Shares, and to amend the Registration
Rights Agreement to provide for the registration of the Inducement Shares
together with the Conversion Shares; and

 

WHEREAS, in connection with the conversion of the Preferred Stock, the Company
and the Investor have agreed to terminate all existing agreements, whether
written or oral, express or implied, relating to the Preferred Stock (other than
this Agreement and the Registration Rights Agreement).

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises contained
herein, and other good and valuable consideration, the sufficiency of which is
hereby acknowledged, intending to be legally bound hereby, the parties agree as
follows:



--------------------------------------------------------------------------------

ARTICLE 1

 

DEFINITIONS; INTERPRETATION

 

1.1 Certain Definitions. Capitalized terms used but not otherwise defined herein
have the meanings assigned thereto in the Investment Agreement.

 

1.2 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

 

“Common Stock” means the Company’s common stock, $0.01 par value per share.

 

“Conversion Date” means the date of this Agreement.

 

“Deferred Issuance Date” means the date that is five trading days after the
earlier of (i) the date that the Company receives written or oral confirmation
from Nasdaq that stockholder approval is not required with respect to the
issuance of the Inducement Shares and (ii) in the event that such approval is
required, the date that the required stockholder approval is obtained.

 

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of September 7, 2001, between the Company and the Investor.

 

1.3 Interpretation. When a reference is made in this Agreement to Exhibits or
Sections, such reference shall be to an Exhibit or Section of this Agreement.
Unless otherwise indicated the words “include,” “includes” and “including” when
used herein shall be deemed in each case to be followed by the words “without
limitation.” The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

ARTICLE 2

 

CONVERSION

 

2.1 Conversion. Simultaneously with the execution and delivery hereof, the
Investor shall have delivered to the Company an irrevocable notice of conversion
of the Preferred Stock in the form of Exhibit A hereto, accompanied by stock
certificate(s) representing all outstanding shares of Preferred Stock, and the
Preferred Stock shall be converted in accordance with Section VIII of the
Certificate of Designations into 49,364,080 shares of Common Stock as of the
Conversion Date, based on a Conversion Price of $2.82 and Accumulated Value of
$139,206,707 as of the Conversion Date. The Conversion Shares shall be issued in
the manner provided in Section VIII of the Certificate of Designations.

 

2.2 Inducement Shares.

 

(a) In consideration of the conversion of the Preferred Stock, simultaneously
with the issuance of the Conversion Shares or at such later date as is provided
in Section 2.2(b) hereof, the Company shall issue to the Investor 3,949,126
shares of Common Stock, representing the Inducement Shares

 

2



--------------------------------------------------------------------------------

(b) In the event that the Company concludes, in consultation with legal counsel,
that approval of the Company’s stockholders may be required under NASD Rules
with respect to the issuance of the Inducement Shares, the Company may defer the
issuance of the Inducement Shares until the Deferred Issuance Date. If the
Company elects to defer the issuance of the Inducement Shares until the Deferred
Issuance Date, the Company shall (i) use its best efforts to obtain confirmation
from Nasdaq that such stockholder approval is not required and (ii) if
applicable, use its best efforts to obtain such stockholder approval until such
approval is duly obtained by the Company and take all action necessary to
present such matter for stockholder approval at each meeting of stockholders of
the Company, annual or otherwise, held after the execution of this Agreement.
Each meeting of stockholders at which such matter is considered is referred to
herein as a “Stockholder Meeting”. The Company shall use it best efforts to
obtain the required approval of its stockholders of the issuance of the
Inducement Shares at each Stockholder Meeting, it being understood that, except
as provided in the following sentence, the Company shall have no obligation to
call a special meeting for the purpose of obtaining such stockholder approval.
Upon written request of the Investor to the Company delivered at any time on or
prior to December 31, 2005, the Company shall file with the Commission a Proxy
Statement no later than 30 days after the date of such request, and the Company
shall use its best efforts to hold a Stockholder Meeting no later than 90 days
after the date of such request.

 

(c) Any such Proxy Statement shall contain the recommendation of the Board of
Directors that the stockholders approve the issuance of the Inducement Shares.
The Company shall notify the Investor promptly of the receipt by it of any
comments from the Commission or its staff and of any request by the Commission
for amendments or supplements to such Proxy Statement or for additional
information, and will supply the Investor with copies of all correspondence
between the Company and its representatives, on the one hand, and the Commission
or the members of its staff or of any other Governmental Entities, on the other
hand, with respect to such Proxy Statement. The Company shall give the Investor
and its counsel a reasonable opportunity to review and comment on those portions
of such Proxy Statement describing or referring to the proposal relating to the
issuance of the Inducement Shares or any member of the Investor Group (the
“Investor Information”) prior to the filing of the Proxy Statement with the
Commission and shall give the Investor and its counsel a reasonable opportunity
to review and comment on all amendments and supplements to the Investor
Information and all responses to requests for additional information and replies
to comments prior to their being filed with, or sent to, the Commission with
respect to the Investor Information. The Company shall give reasonable
consideration to any comments the Investor or its counsel may provide with
respect to the Investor Information or any amendment or supplement thereto.

 

(d) The Company hereby represents and warrants to the Investor that any such
Proxy Statement, as of the date it is mailed to stockholders of the Company and
as of the date of the relevant Stockholder Meeting, will not include any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that this Section 2.2(d) shall not apply to any information provided to the
Company in writing by any member of the Investor Group with respect to such
member expressly for inclusion in the Proxy Statement.

 

3



--------------------------------------------------------------------------------

ARTICLE 3

 

TERMINATION; AMENDMENT

 

3.1 Termination. Subject to and upon the terms and conditions of this Agreement,
effective upon the execution and delivery hereof, the Investment Agreement and,
except for the Registration Rights Agreement, each other agreement prior to the
Conversion Date relating to the Preferred Stock, whether written or oral,
express or implied, between the Company and the Investor shall be terminated and
shall be of no further force or effect.

 

3.2 Amendment to Registration Rights Agreement. Promptly following the execution
and delivery hereof, the Company and the Investor shall enter into an amendment
to the Registration Rights Agreement, pursuant to which the Company shall agree
to register the Inducement Shares in the manner provided therein.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES

 

Each of the Company and TPG represents and warrants to the other parties as
follows:

 

4.1 Authority Relative to this Agreement. This Agreement and each other
agreement, document or instrument required to be delivered pursuant hereto,
constitutes the legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms. Such party has the requisite
right, power and authority to execute and deliver this Agreement and to perform
its obligations hereunder, and such action has been duly authorized by all
necessary action by the respective board of directors, stockholders, members and
manager of each such party, subject to the receipt of any approval of the
Company’s stockholders as may be required under NASD Rules.

 

4.2 No Conflicts. Subject to the receipt of any approval of the Company’s
stockholders as may be required under NASD Rules, to the knowledge of such
party, neither the execution and delivery of this Agreement nor the consummation
or performance by such party of any of the transactions contemplated by this
Agreement will:

 

(a) breach (i) any provision of any of the organizational documents of such
party or (ii) any resolution or ordinance adopted by the board of directors (or
other governing body performing similar functions) or the stockholders, members
or manager of such party;

 

(b) breach or give any Governmental Entity or other person the right to
challenge any of the transactions contemplated by this Agreement or to exercise
any remedy or obtain any relief under any Law by which such party may be bound
or affected; or

 

(c) breach any provision of, or give any person the right to declare a default
or exercise any remedy under, or to accelerate the maturity or performance of,
or payment under, or to cancel, terminate or modify, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument, obligation or understanding, oral or written, to which such party is
a party or by which any of its assets may be bound or affected.

 

4.3 Consents. Such party is not required to give any notice to or obtain any
consent from any person in connection with the execution and delivery of this
Agreement or the

 

4



--------------------------------------------------------------------------------

consummation or performance of any of the transactions contemplated hereby,
except for those which have been obtained on or prior to the date hereof and
except for approval of the Company’s stockholders as may be required under NASD
Rules.

 

4.4 Absence of Litigation. There is no pending legal proceeding that has been
commenced against such party and that challenges, or may have the effect of
preventing, delaying, making illegal or otherwise interfering with, any of the
transactions contemplated by this Agreement. To the knowledge of such party, no
such legal proceeding has been threatened.

 

ARTICLE 5

 

GENERAL PROVISIONS

 

5.1 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by overnight commercial
delivery service, or sent via telecopy (receipt confirmed) to the parties at the
following addresses or telecopy numbers (or at such other address or telecopy
numbers for a party as shall be specified by like notice):

 

  (a) if to the Company, to:

 

ON Semiconductor Corporation

5005 East McDowell Road

Phoenix, Arizona 85008

Attention: General Counsel

Facsimile No.: (602) 244-5601

 

  (b) if to TPG, to:

 

TPG ON Holdings LLC

301 Commerce Street

Suite 3300

Fort Worth, Texas 76102

Attention: David Spuria

Facsimile No.: (817) 850-4080

 

5.2 Fees and Expenses. All fees and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such expenses whether or not the transactions contemplated by this
Agreement are consummated.

 

5.3 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart.

 

5.4 Entire Agreement; Third Party Beneficiaries. This Agreement, the
Registration Rights Agreement and the documents and instruments and other
agreements among the parties hereto as contemplated by or referred to herein and
therein: (a) constitute the entire agreement among the parties with respect to
the subject matter hereof and supersede all prior agreements and

 

5



--------------------------------------------------------------------------------

understandings, both written and oral, among the parties with respect to the
subject matter hereof; and (b) are not intended to confer upon any other person
any rights or remedies hereunder.

 

5.5 Severability. If any provision of this Agreement, or the application
thereof, becomes or is declared by a court of competent jurisdiction to be
illegal, void or unenforceable, the remainder of this Agreement will continue in
full force and effect and the application of such provision to other persons or
circumstances will be interpreted so as reasonably to effect the intent of the
parties hereto. The parties further agree to replace such void or unenforceable
provision of this Agreement with a valid and enforceable provision that will
achieve, to the fullest extent possible, the economic, business and other
purposes of such void or unenforceable provision.

 

5.6 Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of New York applicable to agreements made
and to be performed within the State of New York, without regard to the
principles of conflicts of laws.

 

5.7 Parties Bound. All of the terms and provisions of this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by, the parties hereto
and their respective successors and assigns.

 

5.8 Assignment. No party may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other parties. Subject to the preceding sentence, this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns. Any purported assignment in
violation of this Section 5.8 shall be void.

 

5.9 Further Actions. The parties hereto agree to execute all contracts,
agreements and documents and to take all actions necessary to comply with the
provisions of this Agreement and the intent hereof. Without limiting the
foregoing, in the event that the issuance of the Inducement Shares does not
occur on or prior to March 31, 2006, the Company shall use its best efforts to
obtain such consents from its lenders as may be required to permit the issuance
of the Inducement Shares after such date under applicable credit agreements or
other loan facilities.

 

5.10 Exhibits. All exhibits attached hereto are incorporated herein by reference
and made a part hereof as if fully rewritten or reproduced herein.

 

[signatures on following page]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Conversion and
Termination Agreement to be executed by their duly authorized representatives as
of the date first written above.

 

ON SEMICONDUCTOR CORPORATION By:   /s/ Donald Colvin    

Name:

 

Donald Colvin

   

Title:

 

Senior Vice President and

Chief Financial Officer

TPG ON HOLDINGS LLC By:   /s/ David Spuria    

Name:

 

David Spuria

   

Title:

 

Vice President

 

7



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF NOTICE OF CONVERSION

 

TPG ON Holdings LLC

301 Commerce Street

Suite 330

Fort Worth, Texas 76102

 

November 10, 2005

 

Ms. Judy A. Boyle, Esq.

Vice President and Assistant General Counsel

ON Semiconductor Corporation

5005 East McDowell Road

Law Dept. M/D-A700

Phoenix, AZ 85008

 

  Re: ON Semiconductor Corporation – Conversion of Series A Cumulative
Convertible Preferred

 

Dear Ms. Boyle:

 

This letter is delivered pursuant to Section VIII.A. of the Certificate of
Designations for the Series A Cumulative Convertible Preferred Stock, stated
value $10,000 per share (the “Preferred Stock”), of ON Semiconductor Corporation
(the “Company”) and the Conversion and Termination Agreement of even date
herewith by and between TPG ON Holdings LLC (“TPG”) and the Company (the
“Conversion Agreement”).

 

As the holder of the Preferred Stock certificate numbered A-1 evidencing 10,000
shares of the Preferred Stock (the “Old Certificate”), TPG hereby elects to
convert such shares into the number of shares of Common Stock, par value $0.01
per share, of the Company designated as the “Conversion Shares” in the
Conversion Agreement and authorizes and instructs you to (i) cancel the enclosed
Old Certificate, (ii) issue, countersign and register a new stock certificate
(the “New Certificate”) evidencing the Conversion Shares to TPG and (iii)
deliver the New Certificate to TPG at the address set forth above.

 

The New Certificate should bear the restrictive legends set forth on the Old
Certificate.

 

Very truly yours,

TPG ON Holdings LLC

By:   /s/ David Spuria    

Name:

 

David Spuria

   

Title:

 

Vice President

 

cc: Michelle Reese